NO. 07-12-00229-CR
                                     07-12-00230-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL B

                                  FEBRUARY 7, 2013


                           ANTWAN DELEON, APPELLANT

                                           v.

                         THE STATE OF TEXAS, APPELLEE


            FROM THE 108TH DISTRICT COURT OF POTTER COUNTY;

            NO. 61,933-E; HONORABLE DOUGLAS WOODBURN, JUDGE


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                               CONCURRING OPINION

      I join the Court’s opinion, and write simply to mention that, although the Court is

correct the testimony of a child victim, if believed by the fact finder, is sufficient to

support conviction for a sexual offense, the convictions in these cases do not depend

only on the victim’s testimony. In addition to the evidence emphasized by the Court, I

would emphasize the testimony of the Bridge interviewer that the victim indicated she

was lying on her back during the Amarillo assaults, and that of the sexual assault nurse

examiner, whose physical examination of the victim disclosed a penetration injury to her

hymen. To me, the testimony of both those witnesses served to clarify that the part of
her body the victim referred to was her female sexual organ, in the wording of the

statute. Tex. Penal Code Ann. § 22.021 (West 2012); Karnes v. State, 873 S.W.2d 92,

96 (Tex.App.—Dallas 1994, no pet.)(citing Vernon v. State, 841 S.W.2d 407, 409

(Tex.Crim.App. 1992)) (defining “female sexual organ”).




                                               James T. Campbell
                                                  Justice



Do not publish.




                                           2